
	

113 HR 5041 IH: To require the Secretary of State to offer rewards totaling up to $5,000,000 for information on the kidnapping and murder of Naftali Fraenkel, a dual United States-Israeli citizen, that began on June 12, 2014.
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5041
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Lamborn (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the Secretary of State to offer rewards totaling up to $5,000,000 for information on the
			 kidnapping and murder of Naftali Fraenkel, a dual United States-Israeli
			 citizen, that began on June 12, 2014.
	
	
		1.Rewards authorized
			(a)In generalIn accordance with the Rewards for Justice program authorized under section 36(b) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)), the
			 Secretary of State shall offer a reward to any individual who furnishes
			 information leading to the arrest or conviction in any country of any
			 individual for committing, conspiring or attempting to commit, or aiding
			 or abetting in the commission of the kidnapping and murder of Naftali
			 Fraenkel.
			(b)Limit on total rewardsThe total amount of rewards offered under subsection (a) may not exceed $5,000,000.
			
